DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
 
Claim Status
This Office Action is in response to communications filed on 6/29/2020. Claims 1-23 are pending for examination. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/29/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-7, 12, 14-17, 18 and 20-23, are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. (U.S. Patent Application Pub. 2020/0001326) in view of Kessler et al. (U.S. Patent Application Pub. 2015/0109223) further in view of Hu Jian et al. (EP 3419151 A1). 

Regarding claim 1, Takahashi teaches a haptic actuator (¶014, Fig 2; element 10; also see Figs 3-7), comprising:

a stator coupled to a medial interior portion of the housing (¶004; vibration actuator of PTL 2 includes stator including housing and coil therein); and
a field member (mover) movable within the housing and having an opening receiving the stator therein, the field member comprising a frame (movable-body main body 32) and at least one permanent magnet carried by the frame (¶004; a mover including magnet and weight part which are disposed in housing with mover being slidable with respect to a shaft vibrates linearly in a vibration direction with respect to stator by cooperation between coil and magnet; Examiner interprets movable-body main body 32 per ¶052 as frame).
Takahashi is silent on the at least one permanent magnet comprising a plurality of side-by-side magnetic segments having alternating magnetic polarizations with at least one non- vertical magnetic polarization transition zone between adjacent magnetic segments. Kessler from an analogous haptic actuator art teaches a haptic electromagnetic actuator for a track pad whereby the actuator includes an array of electromagnets with alternating South and North poles on a first end, each magnet comprising a metal core and an electrical wire around the metal core (Abstract). Kessler goes on to teach an electromagnetic actuator 108 via a side view as actuator 300 (¶041,  Fig 3A) and the concept of the at least one permanent magnet comprising a plurality of side-by-side magnetic segments having alternating magnetic polarizations with at least one magnetic polarization transition zone between adjacent magnetic segments (¶041,  Fig 3A; actuator 300 includes four alternating magnetic poles or tines 322A-D, shown as alternating north (N) and south (S) poles… four poles 322A-D are aligned along an X-axis and attached to a support base 306...  gap(s) 302 is between each pair of poles 322N and 322S; Examiner interprets gap 302 as a magnetic polarization transition zone between adjacent magnetic segments).  Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing the invention to combine Takahashi’s electronic device with the concept, as 
Takahashi and Kessler, whether alone or in combination are both still silent on at least one non- vertical magnetic polarization transition zone between adjacent magnetic segments.
Hu Jian from an analogous art teaches a motor that outputs an oscillating motion art. Hu Jian also teaches the motor includes four permanent magnets with magnetic polarization transition zones between adjacent magnetic segments whereby radial end faces of the four permanent magnets are arranged, as shown in FIG. 5, and are roughly rectangular (¶025, Fig 5). Hu Jian also teaches the concept of at least one non- vertical magnetic polarization transition zone between adjacent magnetic segments (¶025, Figs 6 and 7; the radial end faces of permanent magnets may be other shapes per FIG. 6, the radial end faces of the first permanent magnet 610a and the second permanent magnet 620a the adjacent sides are inclined and parallel to each other, and the radial end faces of the third permanent magnet 630a and the fourth permanent magnet 640a are provided such that the adjacent sides are inclined and parallel to each other, that is, the second permanent magnet 620a and the fourth permanent magnet 640a are roughly right angled trapezoids provided in the same direction, and the first permanent magnet 610a and the third permanent magnet 630a are also right angled trapezoids of the same shape in a direction opposite to that of the second permanent magnet 620a and the fourth permanent magnet 640a; or, per FIG. 7, radial end faces of the four permanent magnets are all set to be inclined and parallel to each other and are each roughly parallelogram). Likewise, Hu Jian teaches the concept of using a non- vertical magnetic polarization transition zone between adjacent magnetic segments (¶025, Figs 6 and 7). Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing the invention to combine the electronic device of Takahashi and Kessler, further with the concept, as taught by Hu Jian 

Regarding claim 3, Takahashi, Kessler and Hu Jian teach the haptic actuator of Claim 1 and Hu Jian further teaches wherein the plurality of side-by-side magnetic segments has at least one vertical magnetic polarization transition zone between adjacent magnetic segments (¶025, Figs 5, 6 7, radial end faces of the four permanent magnets are arranged, as shown in FIG. 5, and are roughly rectangular and per Fig 6 both angled and vertical and Fig 7 shows all angled). Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing the invention to combine the electronic device of Takahashi and Kessler, further with the concept, as taught by Hu Jian above, for the advantage of the permanent magnets being staggered and distributed, thereby improving the output torque curve and making the output torque stable. (Hu Jian; ¶026). 

Regarding claim 4, Takahashi, Kessler and Hu Jian teach the haptic actuator of Claim 1 and Takahashi further teaches the haptic actuator wherein the at least one permanent magnet comprises a first permanent magnet on a first side of the opening (¶048-¶049, Fig 3; magnet 60a on left side) and a second permanent magnet on a second side of the opening opposite the first side of the opening (¶048-¶049, Fig 3; magnet 60b on opposite right side).

Regarding claim 5, Takahashi, Kessler and Hu Jian teach the haptic actuator of Claim 4 and Takahashi further teaches the haptic actuator wherein the plurality of side-by-side magnetic segments of the first permanent magnet have opposite magnetic polarizations with respect to the plurality of side-by-side magnetic segments of the second permanent magnet (Fig 7 clearly shows the opposite polarizations concept, also see ¶069; magnets 60a and 60b are disposed to 

Regarding claim 6, Takahashi, Kessler and Hu Jian teach the haptic actuator of Claim 1 and Hu Jian further teaches wherein at least one of the plurality of side-by-side magnetic segments has a trapezoidal shape (¶025; second permanent magnet 620a and the fourth permanent magnet 640a are roughly right angled trapezoids provided in the same direction, and the first permanent magnet 610a and the third permanent magnet 630a are also right angled trapezoids of the same shape in a direction opposite to that of the second permanent magnet 620a and the fourth permanent magnet 640a). Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing the invention to combine the electronic device of Takahashi and Kessler, further with the concept, as taught by Hu Jian above, for the advantage of the permanent magnets being staggered and distributed, thereby improving the output torque curve and making the output torque stable. (Hu Jian; ¶026). 

Regarding claim 7, Takahashi, Kessler and Hu Jian teach the haptic actuator of Claim 1 and Takahashi further teaches the haptic actuator comprising at least one flexure (Fig 3, element 40) coupled between an end of the frame and adjacent interior portions of the housing to permit reciprocal movement of the field member within the elongate housing responsive to the stator (¶049; vibration actuator 10 includes metal springs 40 for elastically supporting for returnability at the time of axial movements).

a device housing (¶034, Fig 1; mobile terminal includes housing 2);
wireless communications circuitry carried by the device housing (¶002; a linear vibration actuator mounted in a mobile phone and vibrates to inform user of incoming call; Examiner interprets mobile phone as having wireless communications circuitry, also ¶131; communication device 110 is connected by radio communication to radio communication terminal and receives signal from radio communication terminal and outputs it to processor 120)
a haptic actuator (¶014, Fig 2; element 10; also see Figs 3-7), comprising an actuator housing (¶034, Fig 2; plurality of vibration actuators 10 (10-1 and 10-2) mounted in housing 2), a stator coupled to a medial interior portion of the actuator housing (¶004; vibration actuator of PTL 2 includes stator including housing and coil therein) and
a field member (mover) movable within the actuator housing and having an opening receiving the stator therein, the field member comprising a frame (movable-body main body 32) and at least one permanent magnet carried by the frame (¶004; a mover including magnet and weight part which are disposed in housing with mover being slidable with respect to a shaft vibrates linearly in a vibration direction with respect to stator by cooperation between coil and magnet; Examiner interprets movable-body main body 32 per ¶052 as frame), the at least one permanent magnet comprising a plurality of side-by-side magnetic segments having alternating magnetic polarizations with at least one non- vertical magnetic polarization transition zone between adjacent magnetic segments; and
a controller (processor 120 per ¶131, ¶135) configured to perform a wireless communications function in cooperation with the wireless communications circuitry and selectively operate the haptic actuator (¶135; miniaturization of vibration actuators 10-1 and 10-
Takahashi is silent on the at least one permanent magnet comprising a plurality of side-by-side magnetic segments having alternating magnetic polarizations with at least one non- vertical magnetic polarization transition zone between adjacent magnetic segments. Kessler from an analogous haptic actuator art teaches a haptic electromagnetic actuator for a track pad whereby the actuator  includes an array of electromagnets with alternating South and North poles on a first end, each magnet comprising a metal core and an electrical wire around the metal core (Abstract). Kessler goes on to teach an electromagnetic actuator 108 via a side view as actuator 300 (¶041,  Fig 3A) and the concept of the at least one permanent magnet comprising a plurality of side-by-side magnetic segments having alternating magnetic polarizations with at least one magnetic polarization transition zone between adjacent magnetic segments (¶041,  Fig 3A; actuator 300 includes four alternating magnetic poles or tines 322A-D, shown as alternating north (N) and south (S) poles… four poles 322A-D are aligned along an X-axis and attached to a support base 306...  gap(s) 302 is between each pair of poles 322N and 322S; Examiner interprets gap 302 as a magnetic polarization transition zone between adjacent magnetic segments).  Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing the invention to combine Takahashi’s electronic device with the concept, as taught buy Kessler above for the advantage of the configuration of alternating pole polarity for the actuator allows the use of an additional third central flux loop which allows larger force to be generated (Kessler; ¶041). 

Hu Jian from an analogous art teaches a motor that outputs an oscillating motion art. Hu Jian also teaches the motor includes four permanent magnets with magnetic polarization transition zones between adjacent magnetic segments whereby radial end faces of the four permanent magnets are arranged, as shown in FIG. 5, and are roughly rectangular (¶025, Fig 5). Hu Jian also teaches the concept of at least one non-vertical magnetic polarization transition zone between adjacent magnetic segments (¶025, Figs 6 and 7; the radial end faces of permanent magnets may be other shapes per FIG. 6, the radial end faces of the first permanent magnet 610a and the second permanent magnet 620a the adjacent sides are inclined and parallel to each other, and the radial end faces of the third permanent magnet 630a and the fourth permanent magnet 640a are provided such that the adjacent sides are inclined and parallel to each other, that is, the second permanent magnet 620a and the fourth permanent magnet 640a are roughly right angled trapezoids provided in the same direction, and the first permanent magnet 610a and the third permanent magnet 630a are also right angled trapezoids of the same shape in a direction opposite to that of the second permanent magnet 620a and the fourth permanent magnet 640a; or, per FIG. 7, radial end faces of the four permanent magnets are all set to be inclined and parallel to each other and are each roughly parallelogram). Likewise, Hu Jian teaches the concept of using a non- vertical magnetic polarization transition zone between adjacent magnetic segments (¶025, Figs 6 and 7). Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing the invention to combine the electronic device of Takahashi and Kessler, further with the concept, as taught by Hu Jian above, for the advantage of the permanent magnets being staggered and distributed, thereby improving the output torque curve and making the output torque stable. (Hu Jian; ¶026). 



Regarding claim 15, Takahashi, Kessler and Hu Jian teach the electronic device of Claim 12 and Takahashi further teaches the electronic device wherein the at least one permanent magnet comprises a first permanent magnet on a first side of the opening (¶048-¶049, Fig 3; magnet 60a on left side) and a second permanent magnet on a second side of the opening opposite the first side of the opening (¶048-¶049, Fig 3; magnet 60b on opposite right side).

Regarding claim 16, Takahashi, Kessler and Hu Jian teach the haptic actuator of Claim 15 and Takahashi further teaches the electronic device wherein the plurality of side-by-side magnetic segments of the first permanent magnet have opposite magnetic polarizations with respect to the plurality of side-by-side magnetic segments of the second permanent magnet (Fig 7 clearly shows the opposite polarizations concept, also see ¶069; magnets 60a and 60b are disposed to face the pole faces of E-shaped cores 50a and 50b, respectively, and are disposed such that the mutually different polarities alternate in the longitudinal direction (axial center 

Regarding claim 17, Takahashi, Kessler and Hu Jian teach the electronic device of Claim 12 and Hu Jian further teaches wherein at least one of the plurality of side-by-side magnetic segments has a trapezoidal shape (¶025; second permanent magnet 620a and the fourth permanent magnet 640a are roughly right angled trapezoids provided in the same direction, and the first permanent magnet 610a and the third permanent magnet 630a are also right angled trapezoids of the same shape in a direction opposite to that of the second permanent magnet 620a and the fourth permanent magnet 640a). Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing the invention to combine the electronic device of Takahashi and Kessler, further with the concept, as taught by Hu Jian above, for the advantage of the permanent magnets being staggered and distributed, thereby improving the output torque curve and making the output torque stable. (Hu Jian; ¶026). 

Regarding claim 18, Takahashi teaches a method of making a haptic actuator (¶014, Fig 2; element 10; also see Figs 3-7) comprising:
mounting a stator to a medial interior portion of a housing (¶004; vibration actuator of PTL 2 includes stator including housing and coil therein); and
mounting a field member (mover), comprising a frame (movable-body main body 32) and at least one permanent magnet carried by the frame, within the housing so that the stator is received within an opening in the field member (¶004; a mover including magnet and weight part which are disposed in housing with mover being slidable with respect to a shaft vibrates 
Takahashi is silent on the at least one permanent magnet comprising a plurality of side-by-side magnetic segments having alternating magnetic polarizations with at least one non- vertical magnetic polarization transition zone between adjacent magnetic segments. Kessler from an analogous haptic actuator art teaches a method for a haptic electromagnetic actuator for a track pad whereby the actuator includes an array of electromagnets with alternating South and North poles on a first end, each magnet comprising a metal core and an electrical wire around the metal core (Abstract). Kessler goes on to teach an electromagnetic actuator 108 via a side view as actuator 300 (¶041,  Fig 3A) and the concept of the at least one permanent magnet comprising a plurality of side-by-side magnetic segments having alternating magnetic polarizations with at least one magnetic polarization transition zone between adjacent magnetic segments (¶041,  Fig 3A; actuator 300 includes four alternating magnetic poles or tines 322A-D, shown as alternating north (N) and south (S) poles… four poles 322A-D are aligned along an X-axis and attached to a support base 306...  gap(s) 302 is between each pair of poles 322N and 322S; Examiner interprets gap 302 as a magnetic polarization transition zone between adjacent magnetic segments).  Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing the invention to combine Takahashi’s electronic device with the concept, as taught buy Kessler above for the advantage of the configuration of alternating pole polarity for the actuator allows the use of an additional third central flux loop which allows larger force to be generated (Kessler; ¶041).
Takahashi and Kessler, whether alone or in combination are both still silent on at least one non- vertical magnetic polarization transition zone between adjacent magnetic segments.
Hu Jian from an analogous art teaches a method for a motor that outputs an oscillating motion art. Hu Jian also teaches the motor includes four permanent magnets with magnetic 

Regarding claim 20, Takahashi, Kessler and Hu Jian teach the method of Claim 18 and Hu Jian further teaches the method wherein the plurality of side-by-side magnetic segments has at least one vertical magnetic polarization transition zone between adjacent magnetic segments 

Regarding claim 21, Takahashi, Kessler and Hu Jian teach the method of Claim 18 and Takahashi further teaches the method wherein the at least one permanent magnet comprises a first permanent magnet on a first side of the opening (¶048-¶049, Fig 3; magnet 60a on left side) and a second permanent magnet on a second side of the opening opposite the first side of the opening (¶048-¶049, Fig 3; magnet 60b on opposite right side).

Regarding claim 22, Takahashi, Kessler and Hu Jian teach the method of Claim 21 and Takahashi further teaches the method wherein the plurality of side-by-side magnetic segments of the first permanent magnet have opposite magnetic polarizations with respect to the plurality of side-by-side magnetic segments of the second permanent magnet (Fig 7 clearly shows the opposite polarizations concept, also see ¶069; magnets 60a and 60b are disposed to face the pole faces of E-shaped cores 50a and 50b, respectively, and are disposed such that the mutually different polarities alternate in the longitudinal direction (axial center direction) of case 21. Note that, magnets 60a and 60b may be composed of a plurality of alternating magnets (magnet pieces) of different polarities, or may also be magnets which are magnetized to have alternately different magnetic properties).

. 


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. (U.S. Patent Application Pub. 2020/0001326) in view of Kessler et al. (U.S. Patent Application Pub. 2015/0109223) further in view of Hu Jian et al. (EP 3419151 A1) and still further in of Tarelli et al. (U.S. Patent Application Pub. 2021/0099062).  ¶070

Regarding claim 8, Takahashi, Kessler and Hu Jian teach the haptic actuator of Claim 1 but all are silent on the stator comprises a core and a plurality of serially coupled coils surrounding the core.
Tarelli from an analogous haptic engine art teaches a haptic actuator (Figs 1A-1D) which includes a stator (¶069, Fig 1A; stator 110) comprising a core (¶070, Figs 1B-1D; core 121) and a plurality of serially coupled coils surrounding the core (¶070; first coil 122/122C/122D (also referred to as the first winding) and second coil 124/124C/124D (also referred to as second .

Allowable Subject Matter
Claims 2, 9-11, 13 and 19 are objected to as being dependent upon a rejected base claim, but appear to be allowable if rewritten in independent form, including all the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.

 Joong et al. (U.S. Patent Application Pub. 2004/), teaches a linear motor and a method of manufacture thereof, wherein the flux leakage through the gaps between the magnetic pole teeth of the magnetic pole plates is reduced so that the magnetic attraction force between the armature and the needle is minimized.  

van Namen (U.S. Patent 5,896,076), teaches an electromagnetic active vibration actuator configuration combines two modes of operation to obtain the advantages of long stroke and linearity of voice coil type actuators and high efficiency of dual-gap solenoid type actuators. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANCIL H LITTLEJOHN JR whose telephone number is (571)270-3718. The examiner can normally be reached M-F 8:30-5 (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on (571) 272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANCIL LITTLEJOHN JR/Examiner, Art Unit 2684                                           /TOAN N PHAM/                                                                                 Primary Examiner, Art Unit 2684
							/QUAN ZHEN WANG/